Opinion issued June 5, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00228-CV
                            ———————————
                           GOOGLE, INC., Appellant
                                         V.
                       EXPUNCTION ORDER, Appellee


                    On Appeal from the 405th District Court
                          Galveston County, Texas
                       Trial Court Case No. 12CV1370


                                   OPINION

      The Commission for Lawyer Discipline filed a notice to nonsuit an action it

had brought against Calvin Jackson. Jackson filed a motion to expunge all records

related to the action. The trial court nonsuited the action and granted the motion to

expunge. The order of expunction required appellant, Google, Inc., to take certain
action, even though it had never been a party to the suit. Google filed a notice of

appeal and now argues that (1) the expunction order violates the Communications

Decency Act, (2) the expunction order violates Google’s due process rights, (3) the

statute on which the expunction order purports to draw its authority for expunction

does not apply to Google specifically or to the action in general, (4) the

proceedings were required to be public, and (5) the expunction order is an

unconstitutional prior restraint on Google’s right to free speech.

      We reverse and vacate the trial court’s order as it applies to Google.

                                    Background

      A county court at law judge from Galveston County filed a grievance against

Jackson, alleging certain improper actions in a proceeding before his court. The

Commission issued a complaint, and Jackson elected to proceed in district court.

Some time later, the Commission filed a motion to nonsuit the action it had

brought against Jackson. The same day, the trial court signed an order nonsuiting

the action with prejudice.

      Two days later, Jackson filed a motion for expunction of all records relating

to the disciplinary action. Jackson identified the motion as “unopposed.” The

motion identified Google, among others, as an entity that “may have records

pertaining to Jackson in connection with the disciplinary action and which are




                                          2
subject to expunction.” The motion asked the trial court to require all parties that

he had identified to have relevant records to expunge those records.

      The trial court signed the proposed expunction order. The order identified

Google as an entity to whom the order must be sent. The order further required all

identified recipients to expunge or destroy all records relating to the action other

than certain, specifically identified records. After receiving notice of the order,

Google timely filed a notice of appeal.

                              Personal Jurisdiction

      We must first resolve Google’s second issue, whether the expunction order

violates its due process rights. In its reply brief, Google urges us to resolve this

appeal based on its first issue, whether the expunction order violates the

Communications Decency Act. Google argues that courts only resolve matters on

constitutional grounds if the matters cannot be resolved on non-constitutional

grounds. See In re B.L.D., 113 S.W.3d 340, 349 (Tex. 2003). Even so, we must

resolve jurisdictional issues before we review issues based on the merits of the

dispute. See Tex. Dept. of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228

(Tex. 2004) (recognizing “fundamental precept that a court must not proceed on

the merits of a case until legitimate challenges to its jurisdiction have been

decided”). Google’s due process claim implicates the trial court’s jurisdiction to

enter orders against Google. See TEX. R. CIV. P. 124 (requiring service, acceptance



                                          3
or waiver of process, or appearance before judgment can be rendered against

party); PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 273 (Tex. 2012) (holding

jurisdictional defect voids judgment when defect “exposes such personal

jurisdictional deficiencies as to violate due process”).

      Constitutional due process requires a party to be served with process and to

receive notice of an action to which it is an interested party. See Fehlhaber v.

Fehlhaber, 681 F.2d 1015, 1027 (5th Cir. 1982). A judgment rendered in violation

of due process is void. Id.; PNS Stores, 379 S.W.3d at 273. As a corollary to this

rule, “[i]t is a basic tenet of American jurisprudence that before a court can affect a

person’s interest in in personam litigation, that person must either be a party to

litigation before the court or in privity to a party in litigation before the court.”

AVCO Corp. v. Interstate Sw., Ltd., 145 S.W.3d 257, 263 (Tex. App.—Houston

[14th Dist.] 2004, no pet.) (citing Zenith Radio Corp. v. Hazeltine Research, Inc.,

395 U.S. 100, 110, 89 S. Ct. 1562 (1969)).

      It is clear from the record that Google was never named as a party to the suit,

was never served with process, never waived or accepted process, and never made

an appearance in the suit before the expunction order was entered. Nothing in the

record establishes that Google stands in privity to the Commission or to Jackson.

Accordingly, we hold that Google was not a party to the suit and that the trial court

lacked jurisdiction to enter orders against Google. Id.



                                           4
      When a party is served but there are technical defects in the judgment, the

judgment is voidable. PNS Stores, 379 S.W.3d at 275. However, when “the

defects in service are so substantial that the defendant was not afforded due

process,” the judgment is void. Id. Here, there was no identification of Google as

a party or attempt to serve it with process. Accordingly, the judgment against it is

void and must be vacated. See id. at 272 (holding void judgment must be vacated).

      We sustain Google’s second issue. Because this issue is dispositive of the

appeal, we do not need to reach the remainder of Google’s issues.

                                    Conclusion

      We reverse and vacate the portions of the trial court’s expunction order

affecting Google, Inc.




                                             Laura Carter Higley
                                             Justice

Panel consists of Justices Jennings, Higley, and Sharp.




                                         5